Citation Nr: 1826643	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to warrant reopening a previously-denied claim for service connection for a cervical spine disability.

2.  Entitlement to service connection for cervical spine, early degenerative changes C4-5, C5-6, and C6-7. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1998 to July 1998, and from March 2003 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2012 by the Regional Office (RO) in Sioux Falls, South Dakota. 

Although the RO declined to reopened the previously denied claim for service connection for a cervical spine disability in its November 2012 rating decision, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the service connection claim.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate such on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1.  In a rating decision issued in September 2009, the Veteran's claim for entitlement to service connection for a cervical spine disability was denied, and although the Veteran filed a notice of disagreement, he did not perfect an appeal.   Thus, the September 2009 decision is final.

2.  Since the September 2009 denial, new evidence has been associated with the claims file that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for cervical spine, early degenerative changes C4-5, C5-6, and C6-7. 

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence sufficiently shows an in-service onset of a cervical spine disability and a continuity of symptoms since that time. 


CONCLUSIONS OF LAW

1.  The September 2009 denial of the claim for service connection for a cervical spine disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017). 

2.  As additional evidence received since the September 2009 denial is new and material, the criteria for reopening the claim for service connection for a cervical spine disability are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for cervical spine, early degenerative changes C4-5, C5-6, and C6-7, are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time a claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. 
§§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran was denied service connection for a cervical spine disability in a rating decision issued in September 2009.  The denial was based on the finding that the Veteran's service treatment records showed no complaints, treatment, or diagnosis of cervical spine pain, and no subsequent diagnosis of a cervical spine disability was made. 

The Veteran was notified of the decision and of his procedural rights by letter dated in that same month.  He filed a notice of disagreement with the rating decision in July 2010 and a statement of the case was issued in April 2011.  However, the Veteran did not perfect an appeal as to this issue.  Therefore, the September 2009 rating decision is final.  38 U.S.C. § 7105 (2012) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

At the time of the September 2009 rating decision, the evidence of record consisted of the Veteran's service treatment records and VA treatment records, none of which showed that the Veteran had a diagnosis pertaining to his cervical spine.

The evidence received since the prior final denial includes additional VA treatment records and private treatment records, showing a diagnosis of cervical degenerative disc disease; a February 2013 letter from a physician assistant, T.B., who served with the Veteran and treated his cervical spine symptoms while in service; and the Veteran's January 2018 testimony before the Board. 

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for a cervical spine disability. At the time of the prior, September 2009 denial, the evidence of record did not contain a diagnosis related to the cervical spine.  The newly submitted evidence provides a diagnosis of the condition. 

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the previous denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis of the claimed disability for which service connection under consideration.  The Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claim for service connection for a cervical spine disability are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, supra.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see also 38 U.S.C. § 7104(a).  Moreover, the Board has the responsibility to weigh and assess the evidence before it. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, (1992).

The Veteran seeks to establish service connection for cervical spine, early degenerative changes C4-5, C5-6, and C6-7 (hereinafter, a "cervical spine disability"). Specifically, he maintains that his current cervical spine symptomatology began in service, and has been present ever since.  He testified in January 2018 that he was treated in service for cervical spine pain by T.B.  Letters from T.B., a physician assistant, document that she treated the Veteran while they were deployed to Iraq, and in a May 2013 letter she explained that she believed that his performance of his military duties while outfitted in Kevlar contributed to his injury.  

The Board finds the Veteran's statement regarding cervical spine symptomatology and in-service onset to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Jandreau, supra.  He has provided a generally consistent account as to these matters, including his reluctance to report cervical spine pain upon discharge from service, due to the fact that his separation would have been delayed.

In addition, the statements from T.B., who served with the Veteran and treated him for cervical spine symptoms, also tend to provide evidence consistent with the Veteran's account.  Evaluating the Veteran's account of in-service onset and symptomatology with all other evidence of record, the Board finds his lay account as to these matters to be competent, credible, and highly probative.  Thus, in the present circumstance, the Board concludes that the Veteran's cervical spine disability had an in-service onset and he has experienced relevant symptomatology on a regular and recurrent basis since separation. 

The evidence also contains the report of an October 2014 VA examination, and a December 2014 addendum opinion, both of which tend to weigh against the Veteran's claim.  The same VA examiner completed both the October 2014 examination of the Veteran as well as the December 2014 addendum opinion which repeated her previous findings.  In the October 2014 opinion, the examiner concluded that it was less likely than not that the Veteran's cervical spine disability was due to his military service.  

In support of her conclusion, she noted that the Veteran's in-service cervical spine pain resolved, he did not report any cervical spine problems when seen by a doctor a month following separation, and there was no report of cervical spine symptoms of any kind in his post-service medical record until 2012.  Again, the December 2014 opinion makes the same conclusion based on the same rationale.  

The Board finds that these opinions to be of little probative value.  Significantly, the examination opinions improperly relies largely, if not entirely, on medical evidence or the lack thereof, and do not provide adequate consideration to the Veteran's competent and credible account of in-service onset and corresponding symptomatology.  Inaccurate or incomplete reasoning and analysis only support the respective examination opinions because there is competent and credible evidence to the contrary.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Thus, the October and December 2014 VA examination opinions are only somewhat probative as to the question at hand. 

Thus, the Board finds that the Veteran has provided a competent, credible, and highly probative account of experiencing the onset of cervical spine symptomatology while in service (specifically, pain, stiffness, etc.) and on a regular, recurrent, and increasing basis since separation.  See Jandreau, supra. 

In sum, the evidence of record sufficiently establishes the Veteran's cervical spine disability had its onset in service.  Resolving all reasonable doubt in his favor, the in- and post-service symptomatology described by the Veteran supports the diagnosed post-service cervical spine disability.  Further inquiry could be undertaken with a view towards development of the claim to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," a veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for a cervical spine disability is warranted.  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence sufficient to reopen the claim for service connection for a cervical spine disability has been received, to this extent, the appeal is granted.

Service connection for cervical degenerative arthritis is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


